—Order and judgment (one paper), Supreme Court, New York County (Clifford Scott, J.), entered July 14, 1993, which dismissed petitioner’s CPLR article 78 proceeding challenging her termination by respondent The New York City Transit Authority under, inter alia, Executive Law § 296 et seq. and Civil Service Law § 75-b and rejected the report of Honorable *254Frank Lewis dated June 30, 1992, unanimously affirmed, without costs.
As petitioner’s claims are only supported by bald conclusory statements, she has failed to establish a prima facie case of either quid pro quo sexual harassment (Henson v City of Dundee, 682 F2d 897, 909 [11th Cir 1982]), or harassment based on the existence of a hostile work environment (Fair v Guiding Eyes for the Blind, 742 F Supp 151 ([SD NY 1990]). The record reflects that petitioner was terminated due to her excessive absences, her inability to get along with her subordinates and fellow managers and poor job performance. (McDonnell Douglas Corp. v Green, 411 US 792). Hence, her termination was not arbitrary and capricious (Matter of Pell v Board of Educ., 34 NY2d 222).
We also note that the Referee’s report was based on incorrect evidentiary rulings regarding, inter alia, authentication of certain documents and exclusion of documents prepared in the ordinary course of business.
We have considered petitioner’s other arguments and find them to be without merit. Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.